Citation Nr: 0906591	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition. 

2.  Entitlement to service connection for a right arm 
condition.

3.  Entitlement to service connection for a right hip 
condition. 

4.  Entitlement to service connection for a left hip 
condition. 

5.  Entitlement to service connection for adjustment disorder 
with depression and anxiety.  

6.  Entitlement to an initial compensable evaluation for 
tension headaches.

7.  Entitlement to an initial evaluation in excess of 10 
percent for chronic cervical spine strain with herniated 
nucleus pulposus at C6-7 and degenerative changes involving 
C5-6 and C6-7.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar spine strain with early 
degenerative changes of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to 
February 2005.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for right shoulder, right arm, right hip, left 
hip, and adjustment disorder disabilities.

The RO also granted service connection and assigned a 
noncompensable (zero percent) rating for tension headaches, 
effective March 2, 2005.  The RO also granted service 
connection and assigned separate 10 percent ratings for 
chronic cervical and lumbar spine strain, each effective 
March 2, 2005.  Thereafter, the Veteran perfected an appeal 
as to the initial evaluations assigned for these service-
connected disabilities.  The issues of entitlement to a 
higher disability evaluations based upon an initial grant of 
service connection remain before the Board.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in July 2007; a transcript of 
that hearing is of record.

In April 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  
A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for 
adjustment disorder with depression and anxiety, entitlement 
to service connection for right hip condition, entitlement to 
service connection for left hip condition, entitlement to an 
initial evaluation in excess of 10 percent for cervical spine 
strain, and entitlement to an initial evaluation in excess of 
10 percent for lumbar spine strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no current diagnosis of a right shoulder 
condition.

3.  There is no current diagnosis of a right arm condition.

4.  The Veteran's service-connected tension headaches are 
manifested by less than characteristic prostrating attacks 
averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  A right shoulder condition was not incurred in or 
aggravated by during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  A right arm condition was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for an initial compensable rating for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 8199-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in February 2005.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in March 2005.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing her 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate her claims, and 
provided other pertinent information regarding VCAA.  In a 
July 2005 rating decision, the RO granted entitlement to 
service connection and assigned an initial noncompensable 
rating for tension headaches.  The Veteran appealed the 
assignment of the initial evaluation for that benefit.  
Thereafter, the claims were reviewed and a statement of the 
case (SOC) was issued in August 2007.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

The claim for an initial compensable evaluation for tension 
headaches is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her service connection and 
increased rating claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist her 
in obtaining evidence necessary to substantiate her claims 
during the course of this appeal.  Her service treatment 
records, service personnel records, and all relevant VA and 
private treatment records pertaining to her claims have been 
obtained and associated with her claims file.  The Veteran 
has also been provided with multiple VA medical examinations 
to assess the current state of her claimed right shoulder and 
right arm conditions as well as service-connected tension 
headaches.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

The Veteran contends she is entitled to service connection 
for right shoulder and right arm disabilities incurred as a 
result of an in-service motor vehicle accident.

Service treatment records reflect that the Veteran was 
treated for multiple musculoskeletal complaints during her 
period of active service.  Her November 1983 Air Force 
enlistment examination report revealed normal lower 
extremity, upper extremity, spine, and other musculoskeletal 
findings.  An August 1988 treatment record noted myofascial 
dysfunction secondary to tension with complaints of stiffness 
and tenderness in the upper back and shoulders.  The Veteran 
was treated for right upper trapezius strain with spasms in 
June 1992. 

Treatment records dated in January 1994 show that the Veteran 
suffered a whiplash injury of the neck after a motor vehicle 
accident.  A February 1994 treatment record showed complaints 
of bilateral shoulder pain and noted an assessment of right 
shoulder strain.  In a June 1994 treatment record, the 
Veteran was noted to have persistent right shoulder pain and 
occasional arm numbness since her 1994 accident.  However, 
additional testing in June 1994 did not reveal any 
neuropathy.  An August 1994 treatment record noted herniated 
C6-C7 disc with radiculopathy symptoms.  The examiner noted 
that the Veteran had parenthesis in the C6-7 area as well as 
neurofascial right trapezium in a March 1995 treatment 
record.  An additional March 1995 treatment note showed 
findings of degenerative joint disease of the neck with pain 
radiating to the arms.  A July 1995 treatment note reflected 
complaints of tender upper trapezius area.  A September 1998 
treatment record noted that the Veteran fell down some stairs 
and injured her right shin, shoulder, and back.  An August 
2004 treatment record, a physiotherapist noted complaints of 
radiating pain into the neck, shoulder, and arm.  

In a May 2005 post-service VA general medical examination 
report, the Veteran complained of bilateral shoulder and 
bilateral elbow pain.  Physical examination findings were 
noted point tenderness in the anterior rotator cuff region of 
the shoulders and point tenderness in the lateral epicondyle 
region with no joint deformity, swelling, erythema, or 
effusion.  The examiner diagnosed chronic bilateral shoulder 
pain and bilateral elbow pain without evidence of joint 
pathology. 

Private treatment records dated in February 2007 from 
Midstate Health reflect an assessment of shoulder pain.  The 
Veteran was noted to be positive for sporadic reoccurrences 
of right sciatic issues since motor vehicle accident which 
then seem to cause muscle tightness along the right side of 
her spine into the right shoulder.  Physical examination 
findings for the Veteran's right shoulder were muscle spasm, 
pain along right scapula, and normal skin, soft tissue, and 
bony appearance without gross edema or evidence of acute 
injury. 

During her July 2007 hearing, the Veteran indicated that all 
her claimed disabilities were related to her in-service 
automobile accident.  During her April 2008 hearing, the 
Veteran reported that she had right arm pain and numbness as 
well as right shoulder pain radiating from her neck pain.  

In an undated statement of record, T.W.E., D.C. indicated 
that the Veteran suffers from many conditions of the cervical 
spine, including cervical kyphosis, forward head posture, and 
subluxations which could cause arm and shoulder pain.  He 
further noted that cervical kyphosis can cause radiation into 
the arms and shoulders through the spinal cord and/or nerve 
compression.  

In this case, service treatment records document complaints 
of right shoulder pain since the January 1994 motor vehicle 
accident.  However, there is no post-service evidence of any 
diagnosed right shoulder or right arm disability.  Objective 
medical findings of record failed to document any diagnosis 
of a current right shoulder or right arm disability.  In 
addition, the Board points out that that pain, alone, without 
underlying pathology, does not constitute a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of a right shoulder or right arm disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claims for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  

The Board also has considered the assertions the Veteran and 
her representative have advanced on appeal in multiple 
written statements and during her July 2007 and April 2008 
hearings.  However, the Veteran cannot establish a service 
connection claim on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that she has a right shoulder and right arm 
disabilities associated with events incurred during military 
service, these claims turn on medical matters--the diagnosis 
of a current disability and the relationship between such 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, her assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

For the foregoing reasons, the claims for service connection 
for right shoulder and right arm disabilities must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Initial Evaluation for Tension Headaches

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

In this case, the Veteran currently assigned a noncompensable 
rating for her service-connected tension headaches pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2008).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected tension headaches 
are rated according to the analogous condition of migraine 
headaches under Diagnostic Code 8100.

8100  Migraine:
Ratin
g
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an 
average once a month over last several months
30
With characteristic prostrating attacks averaging one 
in 2 months over last several months
10
With less frequent attacks
0
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

In a May 2005 VA general medical examination report, the 
Veteran complained of headaches that occurred daily, were 
associated with cervical spine pain, and were relieved by 
rest and nonsteroidal medication.  It was noted that 
headaches were an extension of cervical spine pain with 
pressure as well as sharp throbbing pain in the back and neck 
extending into the occipital region.  The examiner diagnosed 
tensions headaches related to cervical strain. 

Private treatment records dated in October 2006 from Midstate 
Health reflect that the Veteran was treated for a migraine 
headache of quite variable duration with an onset of 5 days 
and associated symptoms of chills, nausea, difficulty 
sleeping, and vision disturbance (blurry vision).  The 
Veteran's current treatment was noted to be an over the 
counter medication specified as Aleve.  An additional October 
2006 treatment record noted an assessment of migraine, 
unspecified.

During her April 2008 hearing, the Veteran indicated that she 
suffers from tension headaches just about every day.  She 
further reported that duration of her headaches varies and 
that she treats her headaches with biofreeze, massage, over 
the counter medications, and relaxation exercises.  While she 
indicated that she has suffered from one really intense 
headache in October, the Veteran reported that she basically 
tries to deal with the pain and tries to find alternative job 
duties away from her computer.

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the Veteran's tension 
headaches have been manifest by daily non-incapacitating 
headaches that are treated with massage, relaxation, or over 
the counter medication and do not require her to miss work.  
While she has had treatment for an isolated migraine 
headache, the record does not document the severity or 
intensity of attacks required for an initial compensable 
evaluation.  Without competent medical evidence of 
characteristic prostrating attacks averaging one in 2 months 
over last several months, the assignment of a compensable 
rating for tension headaches is not warranted.  The Board has 
considered staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  The 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right shoulder 
condition is denied. 

Entitlement to service connection for a right arm condition 
is denied.

Entitlement to an initial compensable evaluation for tension 
headaches is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by correspondence dated in March 2005.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In this case, service treatment 
records reflect that the Veteran complained of excessive mood 
swings, crying, and neurosis in December 1987.  She was 
treated for bereavement in July 2000.  She also received 
individual psychotherapy in 2003 with an initial assessment 
of depressive disorder and partner relationship problems.  
Thereafter, the examiner diagnosed with adjustment disorder 
with depressed mood.  While a VA examiner indicated that the 
Veteran did not meet the criteria for a diagnosis of any 
major mental illness in the April 2005 VA mental examination 
report, additional post-service private treatment records 
detail treatment for adjustment disorder with mixed emotional 
features, depression, and adjustment disorder with mixed 
anxiety and depressed mood in 2006 and 2007.  In an undated 
statement of record, T.W.E., D.C. indicated that the Veteran 
suffers from cervical kyphosis, forward head posture, and 
subluxations.  He explained that those disabilities affected 
neurotransmitters necessary for appropriate emotional health 
and could be a major factor in anxiety and depressive 
disorders.  

Based on the foregoing evidence, the Board finds that 
additional medical examination of the Veteran is necessary.  
The AMC/RO should schedule the Veteran for a medical 
examination to determine whether she has a current 
psychiatric disorder related to events during active service 
or to her service-connected cervical spine strain.

The Veteran also contends she is entitled to service 
connection for right and left hip disabilities incurred as a 
result of an in-service motor vehicle accident.  Service 
treatment records include numerous references to hip pain, 
sacroilitis, and hip synovitis, 

In a May 2005 post-service VA general medical examination 
report, the Veteran complained of bilateral hip pain.  
Following a physical examination, the examiner diagnosed 
chronic bilateral hip pain without evidence of joint 
pathology.  However, in an undated statement of record, 
T.W.E., D.C. opined the Veteran's hip issues were due to 
Short Leg Syndrome.  He indicated that the Veteran has one 
leg that is shorter than the other which causes lumbar, 
pelvis, and hip pains and spasm.  During her April 2008 
hearing, the Veteran indicated that she had bilateral hip 
pain secondary to her lumbar spine disability and that she 
had never had a problem with her hips until after her 1994 
accident.  

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a).

Based on the foregoing evidence, the AMC/RO should schedule 
the Veteran for a medical examination to determine whether 
she has a current right and/or left hip disability related to 
events during active service, to include whether she has a 
pre-existing right and/or left hip disability that was 
aggravated during active service.  See 38 C.F.R. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

Finally, the Board notes that the Veteran last had a VA 
general medical examination to evaluate her service-connected 
lumbar spine and cervical spine disabilities in May 2005.  
Since that examination, the Veteran has complained of 
additional symptomatology related to her service-connected 
lumbar spine and cervical spine disabilities in private 
treatment records and in her own statements including 
numbness and radiating to upper and lower extremities.  VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo a VA orthopedic examination at an appropriate VA 
medical facility to determine the severity of her service-
connected cervical spine and lumbar spine disabilities.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for her service-
connected lumbar spine and cervical spine 
conditions as well her claimed 
psychiatric and hip conditions.  Of 
particular interest are any outstanding 
private records of evaluation and/or 
inpatient or outpatient treatment of the 
Veteran's service-connected lumbar spine 
and cervical spine disabilities as well 
as claimed hip conditions from T.W.E., 
D.C., for the period from March 2005 to 
the present.  Also of particular interest 
are any private records of evaluation 
and/or inpatient or outpatient treatment 
of the Veteran's claimed psychiatric 
disability from the V. S., Ed.D. of Mid-
State Health Center, for the period from 
September 2006 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the Veteran should be scheduled for a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disorder.  All indicated 
tests and studies are to be performed, 
and all currently diagnosed psychiatric 
disorders should be clearly identified.  
The examiner is to obtain a comprehensive 
history from the Veteran.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist or 
psychologist performing the evaluation 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.

If any psychiatric disorder is 
identified, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the disorder 
is related to the Veteran's active 
service.  

The examiner is also requested to provide 
an opinion as to whether it is as least 
as likely as not (50 percent probability 
or greater) that the service-connected 
cervical spine strain either causes or 
aggravates any diagnosed psychiatric 
disorder in this Veteran.  If it is 
determined that the Veteran's service-
connected cervical spine disability has 
worsened any diagnosed psychiatric 
disorder, the examiner should, if 
possible, quantify the degree to which 
the cervical spine disability has 
worsened the Veteran's diagnosed 
psychiatric disorder beyond its normal 
progression.

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  The AMC/RO should also schedule the 
Veteran for a VA orthopedic examination 
to determine the etiology of her claimed 
right and left hip disabilities, and to 
assess her service connected lumbar and 
cervical spine disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Concerning the hips: following review of 
the claims folder, and an examination of 
the Veteran, the physician is requested 
to provide an opinion as to whether it is 
as least as likely as not (50 percent 
probability or greater) that the 
Veteran's claimed left and right hip 
disorders are the result of any event or 
injury incurred during her active 
service.  The physician should indicate 
whether the Veteran's right and/or left 
hip disability is a congenital or 
developmental defect.  The physician 
should also address whether it is at 
least as likely as not that (1) the 
Veteran has a pre-existing hip disability 
that was aggravated (permanently 
worsened), as the result of active 
service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  All positive and 
negative evidence should be discussed by 
the physician.  The conclusions of the 
examiner should reflect review and the 
discussion of all pertinent evidence, 
including in-service treatment for hip 
pain and chronic hip synovitis, and the 
post-service findings of short leg 
syndrome documented in the private 
treatment records.

Regarding the cervical spine and lumbar 
spine disabilities:  all appropriate 
tests, studies (to include X-rays or 
NCV/EMG) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with any 
affected joint.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the Veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  Reasons and bases for 
any opinion rendered are to provide 
sufficient discussion of the disability 
and any adverse opinions found in the 
record.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


